We agree, in our further appellate review of this case, with the conclusions expressed by the Appeals Court in its opinion in Selectmen of Sterling v. The Governor, 2 Mass. App. Ct. 597 (1974). It was the duty of the board of selectmen to establish with precision in the Superior Court the record which was before the respondents, as the authority cited by the Appeals Court amply shows. The board of selectmen failed to establish that record. We agree with the Appeals Court that in particular circumstances payment of past due monthly mortgage obligations on a veteran’s home may be made under G. L. c. 115, § 5. Because the record does not show that there were no such circumstances here, the Superior Court should not have quashed the decision of the respondents.

Order for judgment of the Superior Court reversed.


Petition dismissed.